Case: 1:13-cv-00451 Document #: 315-7 Filed: 03/29/19 Page 1 of 29 PageID #:7792




                                  EXHIBIT F
Case: 1:13-cv-00451 Document #: 315-7 Filed: 03/29/19 Page 2 of 29 PageID #:7793




                          IN THE UNITED STATES DISTRICT COURT
                         FOR THE NORTHERN DISTRICT OF ILLINOIS
                                    EASTERN DIVISION

  LYDIA VEGA,                                       )
                                                    )
                           Plaintiff,               )
                                                    )   No. 13-cv-000451
                   v.                               )
                                                    )
  CHICAGO PARK DISTRICT                             )
                                                    )   Judge Jorge L. Alonso
                           Defendant.               )
                                                    )


                        DECLARATION OF CATHERINE SIMMONS-GILL

 I, Catherine Simmons-Gill, declare as follows:


       1.      I am a member in good standing of the Illinois State Bar and sole member of the

Offices of Catherine Simmons-Gill, LLC, which was until December 3, 2018, the sole counsel

for Plaintiff in this action. I submit this declaration in support of Plaintiff’s Memorandum in

Support of her Motion for Fees and Costs (respectively, “Memorandum” and “Motion”). I

have personal knowledge of the factual matters set forth in this declaration and, if called to

testify, would and could competently and truthfully testify thereto.


       My Experience and the Experience of Other Lawyers and Professionals in My Firm

       2.      I graduated from Northwestern University School of Law in 1975. I received my

undergraduate degree with honors from the University of Illinois at Chicago in 1971. I was

admitted to the Bar for the State of Illinois in 1975, the Bar for the Northern District of Illinois

in 1975, the Trial Bar for the latter court in 2003 and the Court of Appeals for the Seventh

Circuit in 2018.

                                                1
 Case: 1:13-cv-00451 Document #: 315-7 Filed: 03/29/19 Page 3 of 29 PageID #:7794




         3.      From 1975 to the present, I have practiced in the area of intellectual property

 litigation and counseling, namely trademark, copyright, internet and unfair competition. This is

 relevant to this declaration because litigation in these areas is primarily in federal court or under

 the Federal Rules of Civil Procedure. I have represented both plaintiffs and defendants in

 numerous federal court and Trademark Trial and Appeal Board litigation matters and have been

 an expert witness in federal trademark litigation. The earliest case I was involved in before the

 Northern District of Illinois was Alberto-Culver Company v. The Gillette Company 74 cv 2017

 (N.D.Ill). I have been involved in numerous intellectual property matters both in the Northern

 District of Illinois and in other federal district courts pro hac vice.

       4.        From 1997 to the present, I have practiced in the area of employment law,

concentrating in the area of employment discrimination, particularly but not limited to, Title VII

of the Civil Rights Act of 1964, as amended, (42 U.S.C. §§ 2000e et seq.) and Section

1981/1983 of the Civil Rights Act (42 U.S.C. §§ 1981/1983). At this time, my practice is

approximately 50% employment law representing plaintiffs and 50% intellectual property law.

       5.        Since January 1997, I have represented approximately 100 clients as primary

counsel in employment discrimination matters before various administrative agencies, in federal

district court and in matters that were resolved prior to litigation.

       6.        Only a small portion of these employment matters failed to settle prior to the

filing of a complaint in federal court or other appropriate forum. The cases litigated in federal

court include but are not limited to: Larry Knight v. Peak Tech, Inc. 04 cv 8090 (N.D. Ill.),

Michael Fudali v. Napolitano 10 cv 6744 (consolidated with 10 cv 7597) (N.D. Ill.), Nicole Hill

v Carustar 11 cv 4855 (N.D. Ill.), Heather Aldridge v. Lake County Sheriff 11 cv 3041 and 13

cv 7030, (N.D. Ill.), Maria Rosario v. American Society of Engineers 12 cv 7465 (N.D. Ill.),

                                                   2
 Case: 1:13-cv-00451 Document #: 315-7 Filed: 03/29/19 Page 4 of 29 PageID #:7795




Albert Griffin v. Underwriters Laboratories 14 cv 1464 (N.D. Ill.), Audra Bonaroti v. Village of

Round Lake Park 15 cv 5768 (N.D. Ill.), Lance Ware v. Lake County Sheriff 15 cv 9379 (N.D.

Ill), Donna Hamm v. Office of the Lake County Clerk of the Circuit Court 16 cv 8395 (N.D. Ill.),

and Natalie Koltun v. The Walgreen Company, et al. 16 cv 6708 (N.D. Ill.). Of the foregoing, all

settled prior to trial except Rosario which resulted in summary judgment and Aldridge which

was tried to a jury, resulted in a substantial jury verdict for plaintiff and settled thereafter.

        7.       I am a member of the Federal Bar Association, the Illinois State Bar Association,

the Chicago Bar Association and the National Employment Lawyers Association/Illinois

(“NELA – Illinois”). I participate regularly in NELA-Illinois activities and educational offerings

and those of the national NELA organization. As of March 2019, I have become a member of

the board of directors of NELA-Illinois. Since 1997, I have regularly taken seminars and other

educational offerings in the area of labor and employment law and attended networking sessions

for the exchange of ideas among attorneys representing plaintiffs in employment matters.

        8.       I regularly consult with fellow employment practitioners about appropriate

hourly rates for attorneys and other professionals representing plaintiffs in employment related

matters. Based on that information, the rates charged by my office in the Vega matter are either

at or below customary and reasonable market rates for similar work performed by attorneys and

other professionals with comparable backgrounds and experience in this area of law in the

Chicago area.

        9.       The Vega dispute has been pending since 2011. The phases of the Vega matter

include: 1) pre-termination representation and counseling during her investigation/discipline by

the Chicago Park District (“Defendant”); 2) administrative agency proceedings, e.g., Equal

Employment Opportunity Commission (“EEOC”); 3) preparation of both a complaint and an

                                                    3
    Case: 1:13-cv-00451 Document #: 315-7 Filed: 03/29/19 Page 5 of 29 PageID #:7796




amended complaint adding additional theories and a later filed EEOC claim of retaliation; 4)

response to Defendant’s Motion to Dismiss the Amended Complaint, resulting in the dismissal

of a single count out of seven with leave to reinstate; 4) written discovery involving the

production of over 12,000 documents by Defendant and 1000 documents by Plaintiff; 5) written

discovery involving over twenty five (25) video discs of hundreds of hours of surveillance of

Plaintiff over a more than six month period (the recordings on the discs were not organized by

date of filming, by location of filming or by videographer of which there were at least four); 6)

oral discovery involving 10 depositions of individuals and a Rule 30(b)(6) deposition of

Defendant on eight (8) topics for which Defendant supplied over 25 subtopic witnesses,

involving seven days of deposition testimony; 1 7) extensive discovery motion practice; 8)

response to a thirty nine (39) page Summary Judgment Motion by Defendant with a fifty one

(51) page statement of uncontested material facts numbering 182; 9) preparation for two separate

settlement conferences under two dissimilar Standing Orders, settlement conference requested

by Defendant, one planned before Judge Zagel which was never held due to his retirement and

the other before Magistrate Judge Valdez who assigned the mediation to Magistrate Judge

Rodovich which resulted in an offer of $10,000 and an offer of judgment after the settlement

conference of $30,000; 10) addressing a motion to disqualify Plaintiff’s lead counsel brought in

September 2016 on the eve of trial based on facts known by Defendant to be involved in the

retaliation counts of the complaint when the original complaint was filed in February 2012; 11)

preparation for a jury trial in March 2017 and a bench trial on actual/equitable damages in


1
  Defendant designated 20 and produced 12 witnesses for the eight (8) topics set forth in the Rule
30(b)(6) Notice of Deposition, divided by Defendant into approximately 30 subtopics. Although
Rule 30(b)(6)’s comments permit a full day of testimony from each witness Defendant
designated, the Rule 30(b)(6) deposition was completed in seven days of approximately seven (7)
hours each.
                                               4
    Case: 1:13-cv-00451 Document #: 315-7 Filed: 03/29/19 Page 6 of 29 PageID #:7797




January 2018; 12) refusal by Defendant to accept more than a token number of uncontested facts

offered by Plaintiff derived from the Amended Answer to the Complaint, Responses to Requests

to Admit and Defendant’s Rule 56.1(a)(3) Statement of Uncontested Facts offered before the

jury trial, and 90 uncontested facts offered before the second trial; and, 13) attendance at second

trial and post trial briefing for the latter trial.

          10.      My current hourly rate is between $375 and $550 per hour for hourly paying

clients. This includes both employment discrimination and intellectual property matter rates.

Those clients charged less than $450 per hour are long time intellectual property clients who are

invoiced and pay monthly. As of 2018, my hourly billing rate for employment discrimination

clients whose matters involve court litigation is $450. Attached to this declaration as Exhibit 1

are three retainer agreements (redacted) showing the fees charged by my office currently. For the

Vega matter, my current hourly rate is $425 for office time and $450 for court time. For several

billers in Plaintiff’s Invoice attached as Exhibit A to the Motion (“Pl. Inv.”), there is only one

rate because they did not spend any time on this matter in court. Office time in the Offices of

Catherine Simmons-Gill, LLC is time spent not in court, while on trial or in travel to and from

court. In the current matter, as set forth in Pl. Inv., I billed for 1527.60 hours of office time over

a 7 plus year period and 91.15 hours of court time for the two trials. An additional 33.2 tracked

hours of time I spent on this matter were not charged in the Pl. Inv. submitted to Defendant and

are marked “no charge” on Pl. Inv.

          11.      To my knowledge, no judge has evaluated the reasonableness of my rates in an

employment discrimination matter in connection with a fee petition. I have not previously

submitted a fee petition in an employment matter.2


2
    Defendant provided as support for its position on rates exhibits to two successful motions for sanctions
                                                       5
 Case: 1:13-cv-00451 Document #: 315-7 Filed: 03/29/19 Page 7 of 29 PageID #:7798




        Attorneys and other professionals: Fees

        12.      Ross Drath was both a law clerk and an associate at the Offices of Catherine

Simmons-Gill, LLC from August 2013 to July 2014. He graduated from John Marshall Law

School in 2013 and from the University of Michigan (Ann Arbor) in 2009. He was admitted to

the Bar for the State of Illinois in 2013, the Bar for the Northern District of Illinois in 2013 and

the Bar for the State of North Carolina in 2018. He was second chair in the Aldridge case prior to

working on this matter and represented other employment discrimination clients while employed

by my office. As set forth in Pl. Inv., his billing rate for this matter is $200 for office time (70.7

hours). An additional .5 tracked hours of time Mr. Drath spent on this matter was not charged

and is marked “no charge” on the invoice. He made no court appearances. He left my employ to

accept a position at the Chicago law firm of Davis McGrath and currently resides and practices

in North Carolina.

        13.     Ryan Estes was an independent contractor to the Offices of Catherine Simmons-

Gill, LLC during the Vega trial. He graduated from John Marshall Law School in 2013 and from

the University of Michigan at Ann Arbor in 2010. He was admitted to the Bar for the State of

Illinois in 2013 and the Bar for the Northern District of Illinois in 2014. Since his graduation from

law school he has worked extensively and now exclusively in the area of labor and employment

law representing plaintiffs. As set forth in Pl. Inv., his role in connection with this matter was the

preparation of Ms. Vega for her trial testimony on which he spent 37.50 hours. He is currently an

associate with The Wood Law Office, LLC where his current hourly rate, effective January 1,

2019, is $275/hour and that is the hourly rate charged in this matter.


filed in employment matters in 2012 in which my rate was $300 in the former and $300/$325 in the latter.
                                                   6
 Case: 1:13-cv-00451 Document #: 315-7 Filed: 03/29/19 Page 8 of 29 PageID #:7799




       14.        Matthew Douglas worked for the Offices of Catherine Simmons-Gill, LLC as an

associate from 2014 to 2017. He graduated from IIT Chicago-Kent College of Law in 2011 and

from Florida State University in 2007. He was admitted to the Bar for the State of Illinois in 2011

and the Bar for the Northern District of Illinois in 2014. Mr. Douglas practiced primarily criminal

defense and mortgage foreclosure defense, including serving as first chair at a felony jury trial,

prior to joining the Offices of Catherine Simmons-Gill, LLC where he concentrated in

employment litigation. He also has considerable experience handling complex commercial

litigation matters both at the trial and appellate levels. As set forth in Pl. Inv., his billing rate for

this litigation is $250.00 for office time (658.2 hours) and $275.00 for court time (66.1). He

provided an additional 72.4 hours of tracked time which were not billed and are marked “no

charge” on Pl. Inv. He is currently a partner in the law firm of Zelechowski & Douglas, LLC and

his current hourly rate in that firm which concentrates in general commercial litigation and real

estate is $300.

       15.        Bernadette Coppola worked for the Offices of Catherine Simmons-Gill, LLC as a

law clerk in from January 2013 to March 2014 and as an independent contractor from November

2016 to April 30, 2018. She graduated from John Marshall Law School in January 2013 and was

an editor on the John Marshall Law Review. She graduated from Rutgers University magna cum

laude in May 2008. She was admitted to the Bar for the State of New York in 2013, the Bar for

the State of New Jersey in 2013, the Bar for the State of Illinois in 2017, and the Bar for the

Northern District of Illinois in 2017. During her employment/independent contractor status,

Ms. Coppola worked for this office on both the Aldridge matter, the Vega matter, other

employment matters, and served as second chair at the trial on damages in this matter held in

January 2018. As set forth in Pl. Inv., her billing rate in this matter prior to being barred (January

                                                   7
 Case: 1:13-cv-00451 Document #: 315-7 Filed: 03/29/19 Page 9 of 29 PageID #:7800




2013 to March 2014) is $150 (77 hours); her billing rate after being barred (November 2016 until

April 2018) is $225 for office time (480.50 hours) and $250 for court time (12.75 hours). She

provided an additional 84.7 hours of time which were tracked but not billed and marked “no

charge” on Pl.Inv. She ceased being an independent contractor to this office when she accepted a

position as a full time associate at Kirkland & Ellis in April 2018 where her current hourly rate is

in excess of $500 per hour.

        16.     Kyle Aurand worked for the Offices of Catherine Simmons-Gill, LLC, as an

 independent contractor between 2015 and 2017. He graduated from John Marshall Law

 School in June 2015 and from the University of Kentucky in January 2012. He was admitted

 to the Bar for the State of Illinois in 2015 and the Bar for the Northern District of Illinois in

 February 2017. His tasks in connection with this matter were cite compilation and final cite

 checking for the Plaintiff’s Response to Defendant’s Motion for Summary Judgment (ECF

 Nos. 128-131), and management of the computer displays, exhibits, and the depositions used

 for impeachment in preparing for and at the jury trial in this matter. As set forth in Pl Inv.,

 Mr. Aurand is billed at senior paralegal rates of $150 for office time (70.90 hours) and $175

 for court time (56 hours). He spent an additional 6 hours of time which were tracked but not

 billed and are designated on Pl. Inv. as “no charge.” He left this firm to become and is

 currently a Trademark Examining Attorney at the United States Patent and Trademark Office.

        17.     Pawel Fraczek has been an independent contractor to the Offices of Catherine

 Simmons-Gill, LLC from 2015 to the present. He received his law degree from John

 Marshall Law School in January 2013 and received his LLM from John Marshall in June

 2015. He received his undergraduate degree from the University of Illinois at Chicago in May

 2005. He was admitted to the Bar of the State of Illinois in 2013. He is experienced in writing

                                                 8
Case: 1:13-cv-00451 Document #: 315-7 Filed: 03/29/19 Page 10 of 29 PageID #:7801




briefs for federal court and Trademark Trial and Appeal Board matters and has also assisted

my office in a complex expert witness report in 2018 requiring multiple exhibits and

extensive detail and cite checking. His role in this matter was limited to extensive cite

gathering and checking in connection with the Response to the Motion for Summary

Judgment (ECF Nos. 128-131). As set forth on Pl. Inv., his billing rate is $150 per hour for

office time as a senior paralegal. He spent 29 hours on the Vega matter.

       18.     Geneva Gorgo has been an independent contractor to the Offices of Catherine

Simmons-Gill, LLC from 2013 to the present as a paralegal for deposition digesting services.

She graduated from the College of St Teresa in Winona, MN in 1967 and she received a

Master’s degree from Loyola University in Chicago in 1979. As set forth in Pl. Inv., her

billing rate as a paralegal is $100 per hour. Her time as it appears in the Pl. Inv. reflects the

dates her invoices were received in this office not, as with all other billers, the dates on which

she actually performed the work of digesting most of the depositions taken in this matter. She

spent 111.45 hours digesting depositions for this matter, also reflected on Pl. Inv.

       19.     Maria Rosario is a paralegal and has been employed by the Offices of

Catherine Simmons-Gill, LLC since 2013. During that time, she has worked as a paralegal on

various employment matters. As Pl. Inv. reflects, her hourly rate is $75 per hour as a

paralegal and she billed 265.25 hours in connection with the Vega matter. An additional .1

hour appears as “no charge.”

       Costs of the Litigation through November 15, 2018

       20.     Plaintiff’s Invoice through November 15, 2018 attached as Exhibit A to the

Motion (“Pl. Inv.”) is a true, accurate and contemporaneously prepared compilation of time

entries for legal services performed by the Offices of Catherine Simmons-Gill, LLC in

                                                 9
Case: 1:13-cv-00451 Document #: 315-7 Filed: 03/29/19 Page 11 of 29 PageID #:7802




 connection with this matter.      Every effort has been made to categorize the time entries

 correctly. My firm ordinarily and regularly bills legal time on an hourly basis in 3 minute

 increments with the exception of the first 6 minutes which is generally not reduced based upon

 each professional’s standard hourly rate. I along with my legal staff made a concerted effort to

 perform all work in a thorough and efficient matter and to avoid duplication of effort.

        21.     Attached as Exhibit D to Motion are Plaintiff’s Costs (“Costs”) for this matter.

        22.     The Costs set forth are as follows:

               Exhibit D-1     Witness Costs $673.32 (17 witnesses)

               Exhibit D-2     Fees of the Clerk $350. (complaint filing fee)

               Exhibit D-3     Costs for service of summons and subpoenas $265 (service of

               complaint, four subpoenas)

               Exhibit D-4-A Costs for Court Transcripts $2598.45 (partial - 9 days of trial)

               Exhibit D-4-B Costs for Deposition Transcripts $19,517.40 (15 transcripts,

               averaging seven (7) hours of testimony each

               Exhibit D-5     Costs for exemplification, etc ($10, 524.27) approximately 13,000

         documents produced in the litigation, Motion for Summary Judgment involving

         approximately 2500 pages, 267 Plaintiff proposed trial exhibits and 42 Defendant

         proposed trial exhibits, three copies of each set required by the Court as well as copies

         for Plaintiff’s use at trial and Other Costs ($123.00) messenger and taxi travel.

         23.   The Witness Costs (Exhibit D-1) are documented by an Excel spreadsheet listing

names of the trial witnesses, fees paid, mileage, mileage fees paid, check numbers issued for each

witness for the foregoing, postage for certified mail for five witnesses and, copies of the trial

subpoenas issued.

                                                 10
Case: 1:13-cv-00451 Document #: 315-7 Filed: 03/29/19 Page 12 of 29 PageID #:7803




       24.     The Fees of the Clerk (Exhibit D-2) are supported by the receipt for the filing

 fee for the original complaint from the Clerk of the Court for the Northern District of Illinois.

       25.     The Costs for service of Summons and Subpoenas (Exhibit D-3) are

 documented by an Excel spreadsheet of the invoices, the invoice numbers, names of

 providers, amounts and check numbers, as wells as copies of the invoices, subpoenas and

 correspondence with process servers.

       26.     The Costs for Court Transcripts (Exhibit D-4-A) are documented by an Excel

 spreadsheet of the dates of the transcripts, the invoice numbers, the cost of each transcript, the

 check numbers issued in payment, as well as copies of the invoices.

       27.     The Costs for Deposition Transcripts (Exhibit D-4-B) are documented by an

 Excel spreadsheet of the dates of the depositions, the invoice numbers, the names of the

 witnesses, the cost of each transcript, the check numbers issued in payment, as well as copies

 of the invoices.

       28.     The Costs for exemplification (Exhibit D-5) are documented by an Excel

 spreadsheet (Columns C and D) of the invoices from outside providers of copies of documents

 and videotapes, the names of the providers, the invoice numbers, the amount of each invoice

 and the check numbers representing payment made. For copies made in the office, the

 spreadsheet lists monthly amounts paid to the landlord for copies attributable to this client.

       29.     The miscellaneous Costs (taxi and messenger) sought (Exhibit D-5) are

 documented by an Excel spreadsheet (Column E) and copies of invoices or receipts.

               Summary

       30.     It is my professional opinion that all work performed, costs incurred, and the

number of hours spent for legal services are fair and reasonable considering the nature of the

                                                11
Case: 1:13-cv-00451 Document #: 315-7 Filed: 03/29/19 Page 13 of 29 PageID #:7804
Case: 1:13-cv-00451 Document #: 315-7 Filed: 03/29/19 Page 14 of 29 PageID #:7805


                   IN THE UNITED STATES DISTRICT COURT
                  FOR THE NORTHERN DISTRICT OF ILLINOIS
                             EASTERN DIVISION

                                     )
LYDIA E. VEGA,                       )
                                     )
                  Plaintiff,         )     Case No. 13 cv 00451
                                     )
     v.                              )     Judge Jorge L. Alonso
                                     )
CHICAGO PARK DISTRICT,               )
                                     )
                  Defendant.         )
                                     )


                 DECLARATION OF CATHERINE SIMMONS-GILL

                                   EXHIBIT 1
Case: 1:13-cv-00451 Document #: 315-7 Filed: 03/29/19 Page 15 of 29 PageID #:7806




               OFFICES OF CATHERINE SIMMONS-GILL, LLC
                        111 West Washington Street
                                Suite 1110
                          Chicago, Illinois 60602

312 609 6611                                                            Fax 312 609 6610
                                                            E-mail simmonsgill@gmail.com



                       +(    RETAINER AGREEMENT


ATTORNEY CLIENT PRIVILEGE


              , an individual and resident of Illinois, with a
residence address at                                      ("Client")
authorizes Offices of Catherine Simmons-Gill, LLC (referred to as
“Offices”) to represent her in connection with her claims of age
discrimination, disability discrimination, Family Medical Leave Act
(“FMLA”) violations and such other claims as the Offices recommend
against her former employer,                           (“Employer”).
The Scope of Representation includes representation in drafting a
demand letter, filing a charge with the Equal Employment Opportunity
Commission (“EEOC”) and/or the Illinois Department of Human
Resources (“IDHR”), mediation if it occurs and negotiation with
Employer.


     2.   Duties of Offices. Client understands that the Offices will
provide the legal services reasonably required to represent Client
within the Scope of Representation described above. The Offices will
use the skill, knowledge, and care reasonably expected of attorneys
practicing in the community. The Offices will take reasonable steps to
keep Client informed of significant developments and respond to
inquiries. Client understands the Offices have professional liability
insurance for legal services provided.
     Offices have performed a conflicts of interest check, and
determined that neither firm has a current conflict of interest that
could affect Offices’ representation of Client in connection with the
above-described matters.

     3.   Duties of Client. Client agrees to be truthful and
cooperative with the Offices and promptly provide the Offices with any
and all information known to Client to be relevant to the Scope of
Representation or that the Offices request. Client will cooperate
Case: 1:13-cv-00451 Document #: 315-7 Filed: 03/29/19 Page 16 of 29 PageID #:7807
OFFICES OF CATHERINE SIMMONS-GILL, LLC
March 19, 2019
              – Retainer Agreement
Page 2

fully with the Offices by, among other things, attending scheduled
meetings when requested and gathering and collecting requested
documents and electronically stored information. Client will inform
the Offices of any relevant developments, including changes in address,
telephone number or location. Client also agrees to perform all other
obligations necessary to assist the Offices in fulfilling their duties
set forth above.

     4.   Legal Fees & Expenses. Client agrees to the following
arrangements in connection with the Scope of Representation:

      a. Out of Pocket Expenses (“Expenses”)


              i.      Client understands that, depending on what is
              necessary to provide the services in the Scope of
              Representation, the Offices may incur expenses on
              Client’s behalf including but not limited to travel (other
              than normal commuting), photocopying, postage, expedited
              delivery fees, witness subpoena fees, witness appearance
              fees, expert witness fees, witness travel fees, court
              reporter appearance fees, and court reporter transcript
              fees, mediation fees, etc.

              ii.      Client understands that Offices are not agreeing
              to the payment of all Expenses which may be incurred on
              her behalf. Client agrees to pay all Expenses related to
              this representation. Based on the scope of representation
              outlined above, Client understands that the Offices
              anticipate the expenses for the Scope of Representation
              in this case are likely to reach between $100 and $2,500,
              but they could be more, especially if the matter proceeds
              to civil litigation. Client understands that the Offices
              will not hire a mediator without Client’s consent, and
              understands that the mediation services of the EEOC and
              the IDHR are free of charge, but will only occur with these
              agencies if Employer agrees.



      b. Offices’ Fees (“Legal Fees”)


             i.       In addition to Expenses, Clients agree to pay the
             Offices a contingency fee of one third (33.33%) of the gross
Case: 1:13-cv-00451 Document #: 315-7 Filed: 03/29/19 Page 17 of 29 PageID #:7808
OFFICES OF CATHERINE SIMMONS-GILL, LLC
March 19, 2019
              – Retainer Agreement
Page 3

             payment procured for Client, if any, through the Scope of
             Representation (“the contingency fee arrangement”), or the
             amount that the Offices are able to negotiate with the
             Employer to pay the Offices for their time, whichever is
             greater. Client recognizes that the Offices are undertaking
             a substantial risk of going uncompensated or
             undercompensated for the time they devote to the
             representation and that they cannot undertake this risk
             unless their fee agreement offers them the possibility of
             compensation greater than their normal hourly rate.

             ii.       Client understands that the current hourly rate
             for attorneys Catherine Simmons-Gill is $450.00/hour, and
             that Offices has available to it various law clerks,
             paralegals, associates and contract attorneys whose hourly
             rates range between $100-$325/hour depending on skill and
             experience. Client also understands that these rates may
             change from time to time. Client understands the Offices
             cannot accurately predict the amount of time they must spend
             on this matter.


             iii.       Client understands that the Offices may seek to
             have Employer or any of their agents pay Legal Fees
             separately. Any Legal Fees paid to the Offices by Employer
             or any of their agents will operate as a credit against any
             Legal Fees owed by Client under this Agreement; however, the
             Offices shall not be entitled to any Legal Fees paid by
             Employer or any of their agents in excess of the Legal Fees
             owed under this Agreement.



      c. Trust Account


                  i.      Clients understand that as a condition of
             representation the Offices require that Client provide the
             Offices $100.00 upon signing this agreement, and $100 each
             month thereafter, which the Offices will hold in trust on
             Client’s behalf to cover Expenses and/or Legal Fees. The
             Offices may request increases to this amount as necessary
             in their sole discretion. Client understands that Expenses
Case: 1:13-cv-00451 Document #: 315-7 Filed: 03/29/19 Page 18 of 29 PageID #:7809
OFFICES OF CATHERINE SIMMONS-GILL, LLC
March 19, 2019
              – Retainer Agreement
Page 4

             and Legal Fees owed will be deducted from the amount held
             in trust after notification to Client.

                  ii.      Client understands that after submission of
             each invoice, Client will be asked to pay any balance of
             Expenses owed above the amount held in trust in addition
             to replenishing the amount held in trust and agree to do
             so upon being asked. Client agrees to replenish the amount
             held in trust so that at all times the Offices hold the
             amount requested by the Offices under the preceding
             paragraph in trust.

                  iii.    Client understands that he will not earn any
             interest on amounts held in trust on their behalf and that
             any interest earned will be provided to public-service
             programs designed to strengthen our justice system through
             IOLTA.

                  iv.     Client understands any amounts held in trust
             in excess of Legal Fees or Expenses owed upon completion
             of the representation will be returned to Client.


     5.   Risk of Non-Recovery. Client acknowledges that the Offices
have not made, nor shall they make, any guarantee as to the outcome of
any negotiation or litigation to which Client may be a party. Client
acknowledges it has been explained to Client by the Offices that the
outcome of the Scope of Representation and particularly the outcome of
negotiations is always uncertain. Thus, Client understands that
despite the Offices’ efforts, there may be no recovery and that moving
forward with the representation may end up costing Client money (e.g.,
through payment of expenses).

     6.   Assignment of Legal Fees & Expenses. Client hereby
assigns the Offices an equitable portion of any monies which Client
receives pursuant to the Scope of Representation which is the subject
of this agreement. The purpose of this assignment is to secure
payment of the legal fees and expenses specified in this Agreement,
and this assignment shall create an attorney's lien upon any fund
of Client which pertains to any case associated with the Scope of
Representation.

     7.    Offices’ Lien. Client agrees that the Offices shall retain
a lien on any and all property provided to the Offices by Client to pursue
her claims, including all personal papers and documents. This lien
Case: 1:13-cv-00451 Document #: 315-7 Filed: 03/29/19 Page 19 of 29 PageID #:7810
Case: 1:13-cv-00451 Document #: 315-7 Filed: 03/29/19 Page 20 of 29 PageID #:7811
Case: 1:13-cv-00451 Document #: 315-7 Filed: 03/29/19 Page 21 of 29 PageID #:7812
Case: 1:13-cv-00451 Document #: 315-7 Filed: 03/29/19 Page 22 of 29 PageID #:7813
Case: 1:13-cv-00451 Document #: 315-7 Filed: 03/29/19 Page 23 of 29 PageID #:7814
Case: 1:13-cv-00451 Document #: 315-7 Filed: 03/29/19 Page 24 of 29 PageID #:7815
Case: 1:13-cv-00451 Document #: 315-7 Filed: 03/29/19 Page 25 of 29 PageID #:7816




                            REPRESENTATION AGREEMENT

                        Attorney-Client Privileged Communication

1.                    , an individual and resident of Illinois with a residence address at
                                                          ("Client") authorizes attorneys of
                             and Offices of Catherine Simmons-Gill, LLC (referred to as
“the Attorneys”) to represent him in connection with his claims of race discrimination,
gender discrimination, sexual identity discrimination, disability discrimination, retaliation,
Family Medical Leave Act (“FMLA”) violations and such other claims as the Attorneys
recommend against the
(“Employer”) in federal court (“Scope of Representation”). The Scope of Representation
includes representation before the trial court, but does not include any appeals.




       2.     Duties of Attorneys. Client understands that the Attorneys will provide the
legal services reasonably required to represent Client within the Scope of Representation
described above. The Attorneys will use the skill, knowledge, and care reasonably
expected of attorneys practicing in this community. The Attorneys will take reasonable
steps to keep Client informed of significant developments and respond to inquiries. Client
understands the Attorneys have professional liability insurance for legal services provided.

       Attorneys have performed a conflicts of interest check, and determined that neither
firm has a current conflict of interest that could affect Attorneys’ representation of Client in
connection with the above-described matters.

       3.     Duties of Clients. Client agrees to be truthful and cooperative with the
Attorneys and promptly provide the Attorneys with any and all information known to Client
to be relevant to the Scope of Representation or that the Attorneys request. Client will
cooperate fully with the Attorneys by, among other things, attending scheduled meetings
when requested and gathering and collecting requested documents and electronically
stored information. Client will inform the Attorneys of any relevant developments, including
changes in address, telephone number or location. Client also agrees to perform all other
obligations necessary to assist the Attorneys in fulfilling their duties set forth above.

      4.     Legal Fees & Expenses. Client agrees to the following arrangements in
connection with the Scope of Representation:



                                            Page 1
Case: 1:13-cv-00451 Document #: 315-7 Filed: 03/29/19 Page 26 of 29 PageID #:7817




            a.    Out of Pocket Expenses (“Expenses”)

                         i.      Client understands that, depending on what is
                  necessary to provide the services in the Scope of Representation,
                  the Attorneys may incur expenses on Client’s behalf including but
                  not limited to travel (other than normal commuting), photocopying,
                  postage, expedited delivery fees, witness subpoena fees, witness
                  appearance fees, expert witness fees, witness travel fees, court
                  reporter appearance fees, and court reporter transcript fees,
                  mediation fees, etc.

                         ii.    Client understands that Attorneys are not agreeing to the
                  payment of all Expenses which may be incurred on his behalf. Client
                  agrees to pay all Expenses related to this representation. Based on the
                  scope of representation outlined above, Client understands that the
                  Attorneys anticipate the expenses in this case will reach between
                  $5,000 and $30,000, but they could be more. Client understands that
                  the Attorneys will not hire a mediator or expert witness without Client’s
                  consent.

            b.    Attorneys’ Fees (“Legal Fees”)

                         i.        In addition, Clients agree to pay the Attorneys a
                 contingency fee of one third (33.33%) of the gross payment procured for
                 Client, if any, through the Scope of Representation (“the contingency fee
                 arrangement”), or the amount that the Attorneys are able to negotiate
                 with the Employer to pay the Attorneys for their time, whichever is
                 greater. Client recognizes that the Attorneys are undertaking a
                 substantial risk of going uncompensated or undercompensated for the
                 time they devote to the representation and that they cannot undertake
                 this risk unless their fee agreement offers them the possibility of
                 compensation greater than their normal hourly rate.

                        ii.      If Client’s employment with the VA is reinstated as a
                 result of the Scope of Representation, Client agrees to pay the Attorneys
                 a contingency fee of one third (33.33%) of the expected annual salary
                 upon reinstatement. This fee is payable over the three years following
                 reinstatement. This fee is not due unless a Client is reinstated and
                 accepts reinstatement.



                                       Page 2
Case: 1:13-cv-00451 Document #: 315-7 Filed: 03/29/19 Page 27 of 29 PageID #:7818




                        iii.     Client understands that the current hourly rate for
                 attorneys                 and Catherine Simmons-Gill is $450.00/hour,
                 for                is $260/hour, and the hourly rate for
                 is $135/hour, and that the hourly rates for law clerks, paralegals,
                 associates and contract attorneys range between $100-$325/hour
                 depending on skill and experience. Client also understands that these
                 rates may change from time to time. Client understands the Attorneys
                 cannot accurately predict the amount of time they must spend on this
                 matter.

                        iv.       In the event of any judgment on any claim for which an
                 award of attorneys’ fees is available, the Attorneys agree to seek an
                 award of attorneys’ fees. Any attorneys’ fees awarded and paid will
                 operate as a credit towards Legal Fees owed; however, the Attorneys
                 shall be entitled to any attorneys’ fees awarded in excess of the Legal
                 Fees owed under the contingency fee arrangement.

                        v. Client understands that the Attorneys may seek to have
                 Employer or any of their agents pay Legal Fees separately. Any Legal
                 Fees paid to the Attorneys by Employer or any of their agents will
                 operate as a credit against any Legal Fees owed by Client under this
                 Agreement; however, the Attorneys shall be entitled to any Legal Fees
                 paid by Employer or any of their agents in excess of the Legal Fees
                 owed under this Agreement.

                          vi. Client understands that                            and
                 Offices of Catherine Simmons-Gill, LLC have agreed to divide the work
                 associated with the Scope of Representation between the two firms and
                 that each firm will receive Legal Fees in proportion to the services
                 performed by each firm. Client further understands that the particular
                 litigation tasks to be assumed by the two participating firms shall be
                 determined by agreement of the firms.

            c.    Trust Account

                         i. Clients understand that as a condition of representation
                  the Attorneys require that Client provide the Attorneys $150.00
                  each month upon signing this agreement, which the Attorneys will
                  hold in trust on Client’s behalf to cover Expenses and/or Legal
                  Fees. The Attorneys may request increases to this amount as
                  necessary in their sole discretion. Client understands that
                                       Page 3
Case: 1:13-cv-00451 Document #: 315-7 Filed: 03/29/19 Page 28 of 29 PageID #:7819




                     Expenses and Legal Fees owed will be deducted from the amount
                     held in trust after notification to Client.

                             ii. Client understands that after submission of each invoice,
                     Client will be asked to pay any balance of Expenses owed above
                     the amount held in trust in addition to replenishing the amount held
                     in trust and agree to do so upon being asked. Client agrees to
                     replenish the amount held in trust so that at all times the Attorneys
                     hold the amount requested by the Attorneys under the preceding
                     paragraph in trust.

                             iii. Client understands that they will not earn any interest on
                     amounts held in trust on their behalf and that any interest earned
                     will be provided to public-service programs designed to strengthen
                     our justice system through IOLTA.

                           iv. Client understands any amounts held in trust in excess of
                     Legal Fees or Expenses owed upon completion of the
                     representation will be returned to Client.


        5.     Risk of Non-Recovery. Client acknowledges that the Attorneys have not
made, nor shall they make, any guarantee as to the outcome of any negotiation or litigation
to which Client may be a party. Client acknowledges it has been explained to Client by the
Attorneys that the outcome of the Scope of Representation and particularly the outcome of
negotiations is always uncertain. Thus, Client understands that despite the Attorneys’
efforts, there may be no recovery and that moving forward with the representation may end
up costing Client money (e.g., through payment of expenses).

       6.    Assignment Of Legal Fees & Expenses. Client hereby assigns the
Attorneys an equitable portion of any monies which Client receives pursuant to the
Scope of Representation which is the subject of this agreement. The purpose of this
assignment is to secure payment of the legal fees and expenses specified in this
Agreement, and this assignment shall create an attorney's lien upon any fund of Client
which pertains to any case associated with the Scope of Representation.

       7.      Attorneys’ Lien. Client agrees that the Attorneys shall retain a lien on any and
all property provided to the Attorneys by Client to pursue his claims, including all personal
papers and documents. This lien shall remain in effect until all fees, expenses and court
costs owing to the Attorneys are paid in full.
Case: 1:13-cv-00451 Document #: 315-7 Filed: 03/29/19 Page 29 of 29 PageID #:7820




                                             12/21/2018
